Citation Nr: 0907845	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier than September 20, 
2004, for the assignment of a 70 percent rating for the 
service-connected post-traumatic stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision.  

In his February 2006 Substantive Appeal, the Veteran 
requested the opportunity to testify at a hearing before a 
Veterans Law Judge in Washington, DC.  In April 2007, 
however, the Veteran withdrew his request for a hearing, and 
has not requested the opportunity to testify at another Board 
hearing since that time.  

Thus, the Board finds that the request to testify at a 
hearing has been withdrawn.  See 38 C.F.R. § 20.704.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a March 2004 rating decision, the RO denied the 
Veteran's claim for an evaluation in excess of 50 percent for 
the service-connected PTSD filed on September 24, 2003.  

3.  The Veteran filed a statement claiming increased 
disability on September 20, 2004.  

4.  The service-connected PTSD is first factually shown to be 
entitled to warrant an increased rating of 70 percent on 
September 24, 2003.  



CONCLUSION OF LAW

An effective date of September 24, 2003, or the date within 
one year of the claim for increase that the veteran is first 
shown to have been entitled to a 70 percent evaluation for 
the service-connected PTSD is assignable by law.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.151, 3.157, 3.400, 4.130 including Diagnostic Code 9411 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The claim on appeal raises a "downstream" issue of 
entitlement to an earlier effective date for an increased 
evaluation.  The RO issued the rating decision on appeal 
(granting a 70 percent evaluation for service-connected PTSD 
effective September 20, 2004) in March 2005, and the Veteran 
filed an NOD in April 2005.

As discussed hereinbelow, the RO sent the Veteran a letter in 
May 2007 advising him that the effective date assigned is the 
date the claim was received or the date on which the evidence 
shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards.  The 
Veteran had ample opportunity to respond prior to the present 
adjudication.  

The Board, accordingly, finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an earlier effective date and has been 
afforded ample opportunity to submit such information and 
evidence.  

In addition, in an October 2004 letter, the RO informed the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include records from VA 
Medical Centers and the Social Security Administration (SSA).  
The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.

Therefore, the Board finds that the October 2004 RO letter 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the Veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal; 
this is logical, since this is a 'downstream' issue.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed prior 
to the present adjudication.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
Veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VA notice must include information regarding the 
effective date that may be assigned, which is the specific 
issue on appeal.  This was accomplished in the May 2007 RO 
letter cited hereinabove.  

Accordingly, no possibility of prejudice exists under the 
notice requirements of Dingess as regards a claim for an 
earlier effective date for an increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.

The Veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the Veteran as having relevant records have all been obtained 
and associated with the claims file.  Neither the Veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.

Finally, the Veteran has been advised of his entitlement to 
testify personally before the RO and before the Board in 
regard to the claim on appeal.  The Veteran previously 
requested hearings before the RO and the Board.  However, in 
an April 2007, he withdrew his requests.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim herein decided.  


II.  Analysis

Generally, the effective date for an award based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 
2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. §3.1(p) (2007). 

Any communication or action indicating an intent to apply for 
one or more benefits administered by VA may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  The benefit 
sought must be identified, though it need not be specific.  
See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Moreover, once a claim for compensation has been allowed, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  See 38 C.F.R. § 3.157(b); 
Servello, 3 Vet. App. at 199.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).

When the evidence is from a private physician, the date of 
receipt of such evidence will be accepted as the date of 
receipt of an informal claim.  Id. at (b)(2).

An effective date for increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

If the increase occurred more than one year prior to the 
claim, the effective date is the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. 
Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 
12-98 (1998).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

By way of history, the RO granted the Veteran's claim of 
service connection for PTSD in an April 2003 rating decision 
and assigned a 50 percent rating effective on October 23, 
2002.  

In statements received by the RO on September 24, 2003 and in 
October 2003, the Veteran requested an increased evaluation, 
explaining that his symptoms had become worse.  In a March 
2004 rating decision, the RO denied the Veteran's claim for 
an evaluation in excess of 50 percent.  

Thereafter, the RO received a letter from the Veteran on 
September 20, 2004.  The letter, dated September 17, 2004, 
requested "an increase in the [V]eteran's service-connected 
condition of PTSD it has gotten progressively worse [sic].  
Request VARO provide the Veteran assistance in accordance 
with 38 C.F.R. 3.159 and 3.102."  

In a March 2005 rating decision, the RO assigned an increased 
rating and assigned a 70 percent evaluation effective on 
September 20, 2004.  In his April 2005 Notice of Disagreement 
(NOD), the Veteran asserted that the September 20, 2004 
letter should have been considered an NOD disagreeing with 
the March 2004 RO rating decision, rather than a new claim 
for an increased rating.  

Therefore, according to the Veteran, the effective date for 
the 70 percent evaluation should be the date of the original 
claim of service connection for PTSD (October 23, 2002).  

The Board notes that an NOD is a written communication 
expressing both dissatisfaction or disagreement with the RO's 
determination and a desire to contest the result.  

Although an NOD need not contain any special wording, its 
terms must be in language that can be reasonably construed as 
a disagreement the determination and as a desire for 
appellate review.  38 C.F.R. § 20.201.  An NOD must be filed 
within one year of the date the RO mails notification of its 
determination.  38 C.F.R. § 20.200; 38 C.F.R. § 20.302.  

Once a decision that establishes an effective date becomes 
final, the only way that such a decision can be revised is if 
it contains clear and unmistakable error (CUE).  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006). (holding that any 
other result would vitiate the rule of finality).  

Here, the file includes no written communications from the 
Veteran that can be reasonably construed as expressing 
disagreement with the RO's March 2004 rating decisions.  

Correspondence received on September 24 2003, in October 
2003, and in September 2004, specifically requested an 
increased rating due to worsening symptoms, but did not 
express disagreement or a desire for appellate review.  
Importantly, the September 20, 2004 letter asked for 
assistance according to 38 C.F.R. 3.159, which is the 
regulation pertaining to VA's duty to assist a claimant in 
developing a new claim.  

Since the Veteran did not file an NOD within one year of the 
April 2003 rating decision (granting service connection), it 
became final.  See 38 C.F.R. § 20.200; 38 C.F.R. § 20.302.  

However, given the substance of Veteran's statement received 
on September 24, 2003 asserting worsening of his service-
connected disability, the Board finds that this is the 
earliest date on which it can first be factually ascertained 
that the veteran was entitled to a 70 percent rating for the 
service-connected PTSD, within the one-year period preceding 
the filing of the claim for increase on September 20, 2004.  

The VA examination performed in December 2003 established a 
disability picture that the Board now finds more nearly 
approximated the criteria that support the assignment of 
rating of 70 percent for the service-connected PTSD.  

In conclusion, on this record, September 24, 2003, is the 
earliest date that a 70 percent evaluation for service-
connected PTSD is shown to be assignable.  



ORDER

An earlier effective date of September 24, 2003, for the 
award of a 70 percent rating for the service-connected post-
traumatic stress syndrome is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


